IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-88,143-01


                      EX PARTE KENYA ABDULE MARTIN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W-69825-01-A IN THE 47TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam. Alcala, J., filed a concurring opinion.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder,

and he was sentenced to life in prison. The Seventh Court of Appeals affirmed the conviction in an

unpublished opinion. Martin v. State, No. 07-15-00079-CR (Tex. App.—Amarillo May 15, 2017).

        Applicant raises several claims in his habeas application, including claims of ineffective

assistance of trial and appellate counsel. He has alleged facts that, if true, might entitle him to relief.

Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex.
                                                                                                       -2-

Crim. App. 1999). There is no response from trial or appellate counsel in the record provided to this

Court, and there are no findings from the trial court. In these circumstances, additional facts are

needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact.

          The trial court shall order trial and appellate counsel to respond to Applicant’s claims of

ineffective assistance by explaining counsels’ representation of Applicant, including applicable

strategy and tactical decisions. To obtain the responses, the trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC.

art. 26.04.

          The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: March 28, 2018
Do not publish